DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the Applicant’s argument regarding 112 rejection, the Examiner respectfully disagrees with the argument. Specifically, the Applicant argues, the claimed limitations, “a terminal in a wireless communication system supporting a carrier aggregation (CA), comprising: receiving, from the base station, data on first PDSCH based on the DCI and second PDSCH based on a semi-persistent scheduling (SPS)” are described in paragraphs [0007], [0017], and [0027]-[0028]. The Examiner respectively disagrees. First of all, the specification doesn’t even mention DCI. It doesn’t matter how DCI is well known in the art, it must be described in the specification. Contrary to the Applicant’s argument DCI and DL-GRANT are not the same because DCI comprises plurality of formats, and DL-GRAN is simply a usage of only one format. Second, it is true that the specification describes about a semi-persistent scheduling (SPS). However, nowhere in the specification receiving data on the second PDSCH based on the SPS. Additionally, even though the specification describes that data received on PDSCH, the specification doesn’t disclose receiving the data on the first PDSCH on the DCI.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recited limitations, “a terminal in a wireless communication system supporting a carrier aggregation (CA), comprising: receiving, from the base station, second DCI including a value of a second DAI on a second serving cell; receiving, from the base station, data on second PDSCH based on the second DCI on the second serving cell; receiving, from the base station, data on first PDSCH based on the DCI and third PDSCH based on a semi-persistent scheduling (SPS); generating second HARQ-ACK information for the data received on the second PDSCH based on the value of the second DAI” are not described in the specification. There is detail explanation of these limitations. The specification describes some terms of these limitations broadly. No wherein these limitations are illustrated in the specification. 
The claim also recites the limitation, “generating third HARQ-ACK information for the data received on the third PDSCH based on the SPS”, However, the specification doesn’t describe this limitation. The specification describes the determination and communication of the HARQ-ACK information for data. However, nowhere in the specification that the data is received on the second PDSCH based on the SPS. Furthermore, the specification doesn’t describe the limitation, “where the value of the second DAI is associated with a number of at least one pair of the second serving cell and an occasion in which the PDSCH transmission is present”.
Regarding claim 4, 7, and 10, the same rejection as claim 1 can be applied hereto.
Claims 2-3, 5-6, 8-9, and 11-28 rejected based on their dependencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2017/0118745 A1) in view of Seo et al. (US 2015/0195072 A1), and further in view of He et al. (US Provisional No. 62/105.850 for US 2016/0212734 A1), Nguyen et al. (US 2015/0296497 A1), and Lee et al. (US 2013/0163521 A1).
Regarding claim 1, Nogami discloses a method by a user equipment (UE) in a wireless communication system (e.g. paragraph [0286]-[0287]) supporting a carrier aggregation (CA) (e.g. Paragraph [0061]), the method comprising: receiving, from a base station, first downlink control information (DCI) including a value of a downlink assignment indicator (DAI) on a first serving cell (paragraph [0314]; [0630]; and etc. illustrating the reception of DCI by terminal device 1 including DAI value on primary serving cell); receiving, from the base station, data on first physical downlink shared channel (PDSCH) based on the first DCI on the first serving cell (paragraph [0097]; [0094]; [0110]; [0630]; and so on, clearly describing the reception of data on PDSCH by the terminal device 1 from the base station device 3 based on DCI on primary serving cell); receiving, from the base station, second DCI including a value of a second DAI on a second serving cell (paragraph [00491]; [0646]-[0648]; [0653]; [0675]-[0676]; and etc.); receiving, from the base station, data on second PDSCH based on the second DCI on the second serving cell (paragraph [00491]; [0646]-[0648]; [0653]; [0675]-[0676]; and etc.); generating first HARQ-ACK information for the data received on the PDSCH based on the value of the first DAI (paragraph [0402]-[0403]; [0313]-[0316]; and so on, describing the generating of HARQ-ACK information for the data or conde word on the PDSCH on the value of DAI); generating second HARQ-ACK information for the data received on the second PDSCH based on the value of the second DAI (e.g. paragraph [0651]; [0654]; [0666]-[0667]; and so on); and transmitting, to the base station, HARQ-ACK bit sequence including first HARQ-ACK information in a physical uplink control channel (PUCCH) (such as paragraph [0302]-[0307]; and etc. explains the transmission of HARQ-ACK information using PUCCH), wherein the value of the first DAI is associated with a number of at least one pair of the first serving cell and an occasion in which the PDCSH transmission is present (paragraph [0630]-[0631]; [0639]-[0640]; [0647]-[0648]; [0653]; and so on, illustrating the DAI value is associated with the number of serving cells such as primary and secondary cells and a subframe in which the received PDSCH is present); wherein the value of the second DAI is associated with a number of at least one pair of the second serving cell and an occasion in which the PDCSH transmission is present (paragraph [0647]-[0648]; [0653]; and so on).
Nogami doesn’t explicitly disclose receiving, from the base station, data on third PDSCH based on a semi-persistent scheduling (SPS), generating third HARQ-ACK information for the data received on the second PDSCH based on the SPS, transmitting, to the based station, HARQ-ACK bit sequence including the second HARQ-ACK information and the third HARQ-ACK information in addition to the first HARQ-ACK information in the PUCCH; wherein each value of the first DAI and the second Dai is indexed in ascending order of serving cell index, and then in ascending order of occasion index, wherein the third HARQ-ACK information is included at an end of the HARQ-ACK bit sequence, and wherein a length of the HARQ-SCK bit sequence corresponds to a number of HARQ-ACK information including the first HARQ-ACK information and the second HARQ-ACK information, and is equal or greater than 3. 
Seo teaches receiving, from the base station, data on third PDSCH based on a semi-persistent scheduling (SPS) (paragraph [0006]-[0007]; [0103]; [0173]-[0175]; [0193]-[0195]; [0254]; and so on, explaining the reception of data or transmission block through a PDSCH based on SPS), generating third HARQ-ACK information for the data received on the second PDSCH based on the SPS (paragraph [0230]-[0253]; and so on, clearly illustrating the generation of third HARQ-ACK information for the data received on the second PDSCH based on the SPS); and transmitting, to the based station, HARQ-ACK bit sequence including the second HARQ-ACK information and the third HARQ-ACK information in addition to the first HARQ-ACK information in the PUCCH (paragraph [0230]-[0266]; and so on).
Seo doesn’t teach wherein each value of the first DAI and the second Dai is indexed in ascending order of serving cell index, and then in ascending order of occasion index, wherein the third HARQ-ACK information is included at an end of the HARQ-ACK bit sequence, and wherein a length of the HARQ-SCK bit sequence corresponds to a number of HARQ-ACK information including the first HARQ-ACK information and the second HARQ-ACK information, and is equal or greater than 3.
He teaches wherein each value of the first DAI and the second Dai is indexed in ascending order of serving cell index, and then in ascending order of occasion index (figs. 5-6; tables 1-3).
He doesn’t teach wherein the third HARQ-ACK information is included at an end of the HARQ-ACK bit sequence, and wherein a length of the HARQ-SCK bit sequence corresponds to a number of HARQ-ACK information including the first HARQ-ACK information and the second HARQ-ACK information, and is equal or greater than 3.
Nguyen teaches wherein the third HARQ-ACK information is included at an end of the HARQ-ACK bit sequence (paragraph [0092]; [0095]; [0098]).
Nguyen doesn’t explicitly teach wherein a length of the HARQ-SCK bit sequence corresponds to a number of HARQ-ACK information including the first HARQ-ACK information and the second HARQ-ACK information, and is equal or greater than 3
Lee discloses wherein a length of the HARQ-SCK bit sequence corresponds to a number of HARQ-ACK information including the first HARQ-ACK information and the second HARQ-ACK information, and is equal or greater than 3 (e.g. paragraph [0097]-[0104]; [0070]; [0072]; [0074]; [0092]; [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use receiving, from the base station, data on third PDSCH based on a semi-persistent scheduling (SPS), generating third HARQ-ACK information for the data received on the second PDSCH based on the SPS, transmitting, to the based station, HARQ-ACK bit sequence including the second HARQ-ACK information and the third HARQ-ACK information in addition to the first HARQ-ACK information in the PUCCH; wherein each value of the first DAI and the second Dai is indexed in ascending order of serving cell index, and then in ascending order of occasion index, wherein the third HARQ-ACK information is included at an end of the HARQ-ACK bit sequence, and wherein a length of the HARQ-SCK bit sequence corresponds to a number of HARQ-ACK information including the first HARQ-ACK information and the second HARQ-ACK information, and is equal or greater than 3 as taught by Seo, He, Nguyen, and Lee into Nogami in order to improve rate of communication, to achieve higher resource efficiency, to improve resource and/or bandwidth utilization, to reduce interference, and to improve encoding and decoding efficiency.
Regarding claim 4, 7 and 10, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding method for receiving HARQ-ACK by a base station, the user equipment (UE) for feeding back the HARQ-ACK and the base station for receiving the HARQ-ACK, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 5, 8 and 11, as applied above, Nogami discloses the value of the DAI. However, Nogami doesn’t explicitly disclose the value of the DAI is indexed, at a first occasion index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second occasion index, in increasing order of the serving cell index, and wherein the first occasion index is ahead of the second occasion index in time domain.  
He teaches the value of the DAI is indexed, at a first occasion index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second occasion index, in increasing order of the serving cell index, and wherein the first occasion index is ahead of the second occasion index in time domain (figs. 5-6; tables 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the value of the DAI is indexed, at a first occasion index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second occasion index, in increasing order of the serving cell index, and wherein the first occasion index is ahead of the second occasion index in time domain as taught by He into Nogami in order to improve resource and/or bandwidth utilization, and to improve efficiency of communication.
Regarding claim 3, 6, 9 and 12, Nogami discloses the first DCI and the second DCI are received on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH), and wherein the first DCI and the second DCI are used to schedule a HARQ transmission associated with the at least one pair of the serving cell and the occasion (e.g. paragraph [0630]-[0631]; [0639]-[0640]; [0647]-[0648]; [0653]; [0092]; [0194]; [0208]; [0213]; [0312]-[0318]; and so on).  
Regarding clam 13, 19, Nogami further discloses comprising: determining a HARQ feedback unit, wherein the HARQ feedback unit is downlink occasion (paragraph [0328]; [0320]-[0322]; [0571]; [0613]; and etc.); and determining a total length of a feedback bit sequence to be fed back in the PUCCH (paragraph [0303]-[0304]; [0550]-[0562]).
Regarding claim 14, 20, as applied above, Nogami discloses HARQ-ACK bit of the HARQ-ACK feedback unit. However, Nogami doesn’t explicitly disclose comprising: Appl. No.: 16/676,987Response dated: December 28, 2020Reply to Office Action of: September 29. 2020mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence.  
He teaches comprising: Appl. No.: 16/676,987Response dated: December 28, 2020Reply to Office Action of: September 29. 2020mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence (figs. 5-6; tables 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: Appl. No.: 16/676,987Response dated: December 28, 2020Reply to Office Action of: September 29. 2020mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence as taught by He into Nogami in order to improve resource and/or bandwidth utilization, and to improve efficiency of communication.
Regarding claim 15-18 and 21-24, the modified communication of Nogami discloses the value of the first DAI and the second DAI are less than a predetermined value, and wherein a number of HARQ-ACK information bits is more than the predetermined value, and the HARQ-ACK information bits are generated based on the predetermined value and the value of the first DAI and the second DAI (He, figs. 1-5; tables 1-3).  
Regarding claim 25-28, Nogami discloses a PUCCH format for transmitting the HARQ-Ack bit sequence is determined based on a length of the HARQ-ACK bit sequence (paragraph [0303]-[0304]; [0549]-[0564]; and etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461